DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that “Ramaswamy discusses analysis of different features associated with the textual content (e.g., the written content) of chatroom messages sent by a chatroom participant using the Bayesian classifier, such as, the content of the most recently inputted message by the user, the content of the set of messages inputted by the user in the current session, the content of the set of messages inputted by the user in one or more previous session, the content of messages from other users that are in contact with the user, etc.” and fails to disclose the argued limitation. In response, it is first noted that the cited portions of Ramaswamy disclose contexts other than textual. For instance, in [0022]-[0029], a current session context, a previous sessions context, a user profile context, and user identifier contexts are discussed. Paragraphs [0044]-[0048] further discuss contexts such as date, time, location, organization, events, and so forth. 
Further, the claim limitation of canceled claim 9 comprises “a number of” language, which may be interpreted as “some number” or “a set of.” For example, “a number of content uploads per a desired first time” may be interpreted as a set of messages over a period of time (e.g., [0023] and/or [0024] of Ramaswamy concerning messages in a session; [0046] of Ramaswamy with respect to time as a parameter generally—or a date as a period of time such as 1 day). Likewise, “a number of comment uploads per a desired third time” may be interpreted as a set of messages over a period of time. As well, “a number of chatroom creations per a 
Since the teachings of Gruhl concern various parameters associated with users and their posts, it is considered that one of ordinary skill in the art would have been motivated to modify the teachings of Gruhl-Foster to include additional parameters (e.g., those mentioned in the above cited portions of Ramaswamy) for evaluating risk for at least the purpose of increasing an accuracy of the assessment from having additional indicators of misbehavior.
However, the independent claims as currently amended now additionally recite “at least one of” language, implying selection of any one of the feature data. As such, it is considered that the Foster discloses “a number of content uploads per a desired first time:” i.e., “instructions that identify any social entity that posts a high volume within a certain time period as a troll… instructions that identify a social entity that posts at high frequency as a troll” in [0197]. It is noted that “a number of comment uploads per a desired third time” is likewise disclosed. Therefore, the Gruhl-Foster combination is considered sufficient to disclose the amended claims. 

Official Notice
The common knowledge or well-known in the art statement is taken to be admitted prior art because Applicant either failed to traverse the examiner’s assertion of official notice or the traverse was inadequate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant Application
16/214,392
1. (Currently Amended) An abuser detection method, comprising: 








generating, by at least one server of an online messaging service, feature data associated with past activities of users pre- identified as abusers among-a plurality of users of the online messaging service provided through a network; 











generating, by the at least one server, an abuser behavior model through machine learning with respect to the generated feature data; 

calculating, by the at least one server, an abuser probability for an individual user of the plurality of users of the online messaging service each time the individual user transmits a new message on the online messaging service by analyzing feature data accumulated with respect to the individual user through the abuser behavior model


determining, by the at least one server, whether each user of the plurality of users of the online messaging service is an abuser based on an abuser probability calculated for each of the users of the online messaging service and a desired abuser threshold; and 

restricting, by the at least one server, the new message






the feature data including at least one of a, number of content uploads per a desired first time, a number of community closings' a number of chatroom creations per a desired second time, a number of account enrollments with the same e-mail address, a number of comment, uploads per a desired third time, a number of comment uploads per a fourth time in a single community, whether a community is available to the public, and whether content including a. rich snippet is uploaded;


receiving, using at least one processor, at least one online message relating to an online social networking service (SNS) from at least one user of the SNS; storing, using the at least one processor, the received online message in a message queue associated with the SNS prior to the received online message being exposed to other users on the SNS; 

generating, using the at least one processor, feature data based on online messages received on the SNS  from users identified as abusers of other users of the SNS, the users identified as abusers and the other users among a plurality of users of the SNS, the generated feature data associated with the identified abusers; 
determining, using the at least one processor, whether the at least, one user is a frequent user of the SNS;
storing, using the at legist one processor, a user feature snapshot profile of the at least one user in a. cache associated with the SNS in response to the at least one user being determined to be a frequent user of the SNS, the snapshot profile corresponding to latest feature data of the at least one user;

generating, using the at least one processor, an abuser behavior model through machine learning based on the generated feature data associated with the identified abusers; 

calculating, using the at least one processor, an abuser probability for each user of the plurality of users of the SNS for each online message stored in the message queue of the SNS, each time each of the users of the SNS transmits a new message on the SNS by analyzing feature data accumulated with respect to each of the users using the abuser behavior model

determining, using the at least one processor, whether each of the users of the SNS is an abuser based on the calculated abuser probability for each of the users of the SNS.


“the received online message in a message queue associated with the SNS prior to the received online message being exposed to other users on the SNS;”

3. (Original) The online service abuser detection method of claim 1, further comprising: setting, using the at least one processor, for a determined abuser, an abuser- imperceptible restriction that is difficult to perceive by the abuser.




9. (Original) The online service abuser detection method of claim 1, wherein the feature data includes a number of content uploads per a desired first time interval, a number of community closings, a number of chatroom creations per a desired second time interval, a number of account enrollments with a same e-mail address, a number of comment uploads per a desired third time interval, a number of comment uploads per a fourth time interval in a single community, whether a community is available to the public, and whether content including a rich snippet is uploaded.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (US 2008/0177834 A1) in view of Foster (US 2019/0065748 A1).

Regarding claim 1, Gruhl discloses: An abuser detection method, comprising: 
generating, by at least one server of an online messaging service, feature data associated with past activities of users pre identified as abusers among-a plurality of users of an the online messaging service provided through a network; 
Refer to at least [0008], [0025], [0028], and [0037] of Gruhl with respect to well-behaved and misbehaved users of an online community website and their associated metrics which are further stored in a database and usable for analysis. 
Refer to at least [0029] of Gruhl with respect to obtaining the metrics.
calculating, by the at least one server, an abuser probability for an individual user of the plurality of users of the online messaging service each time the individual user transmits a new message on the online messaging service by analyzing feature data accumulated with respect to the individual user; 
Refer to at least the abstract, [0010], [0026]-[0027], and [0030]-[0031] of Gruhl with respect to receiving and pre-screening posts by users; and further with respect to determining a risk score for the users responsible for the posts, wherein the determining is based on the metrics.
determining, by the at least one server, whether each user of the plurality of users of the online messaging service is [being abusive]; and 
Refer to at least FIG. 2 and the abstract of Gruhl with respect to determining whether users are misbehaving.
restricting, by the at least one server, the new message by from the individual user on the online messaging service prior to the new message being transmitted to other users of the online messaging service based on results of the determining for the individual user.
Refer to at least the abstract, FIG. 2, [0012], [0033]-[0034], and [0041] of Gruhl with respect to analyzing and determining whether to allow the posts. 
Although Gruhl discloses metrics for misbehaving users, as well as categorizing misbehaving versus well-behaved users, Gruhl does not appear to disclose: generating, by the at least one server, an abuser behavior model through machine learning with respect to the generated feature data; [by analyzing feature data accumulated with respect to the through the abuser behavior model; whether each user of the plurality of users of the online messaging service is an abuser based on an abuser probability calculated for each of the users of the online messaging service and a desired abuser threshold; the feature data including at least one of a, number of content uploads per a desired first time, a number of community closings' a number of chatroom creations per a desired second time, a number of account enrollments with the same e-mail address, a number of comment, uploads per a desired third time, a number of comment uploads per a fourth time in a single community, whether a community is available to the public, and whether content including a. rich snippet is uploaded. However, Gruhl in view of Foster discloses: generating, by the at least one server, an abuser behavior model through machine learning with respect to the generated feature data; 
Refer to at least [0206]-[0207] of Foster with respect to machine learning for analyzing user behavior and risk, as well as retraining the data sets used to in the analysis. 
[by analyzing feature data accumulated with respect to the individual user] through the abuser behavior model; whether each user of the plurality of users of the online messaging service is an abuser based on an abuser probability calculated for each of the users of the online messaging service and a desired abuser threshold;
Refer to at least the abstract, [0197]-[0198], and [0207] of Foster with respect to identifying troll users via the analysis. 
the feature data including at least one of a, number of content uploads per a desired first time, a number of community closings' a number of chatroom creations per a desired second time, a number of account enrollments with the same e-mail address, a number of comment, uploads per a desired third time, a number of comment uploads per a fourth time in a single community, whether a community is available to the public, and whether content including a rich snippet is uploaded.
Refer to at least [0005] and [0197] of Foster with respect to a frequency of posting over a given time period. 
The teaching of Gruhl and Foster both concern analyzing user posts and assessing a user risk score. Both further concern using machine learning techniques. Accordingly, they are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Gruhl to further include a misbehaving users model and specific determinations of troll users for at least the reasons discussed in [0030]-[0031] of Foster (i.e., protecting behaving users by means of predictive and active social risk management).

Regarding claim 2, Gruhl-Foster discloses: The abuser detection method of claim 1, wherein the generating of the feature data comprises generating feature data associated with activities new messages before abuse occurs among the messagesof the users pre- identified as abusers; and the generating of the abuser behavior model comprises generating the abuser behavior model to predict behaviors of the abusers before abuse based on feature data of the abusers before abuse occurs.
Refer to at least FIG. 2, [0031], and [0041] of Gruhl with respect to pre-screening and assessing posts before they are allowed to be submitted to the community website. 
Refer to at least [0206]-[0207] of Foster with respect to machine learning for analyzing user behavior and risk, as well as retraining the data sets used to in the analysis. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 3, Gruhl-Foster discloses: The abuser detection method of claim 1, further comprising: setting, by the at least one server, for a user determined to be an abuser, an abuser-imperceptible restriction that is not perceptible by the user determined to be an abuser; and performing, by the at least one server, the restricting the new message from the individual user based on the set abuser-imperceptible restriction.
Refer to at least [0199] of Foster with respect to identified trolls being allowed to post but having their posts not be visible publically to other users.

Regarding claim 4, it is rejected for substantially the same reasons as claim 3 above (i.e., shadowbanning the user).

Regarding claim 5, it is rejected for substantially the same reasons as claim 3 above (i.e., the post not made public to other users being a form of claimed “limiting an exposure of a notification to the other users of a presence of new data in relation to the uploaded data”—the social network would inherently not notify users of non-public posts).

Regarding claim 6, Gruhl-Foster discloses: The abuser detection method of claim 1, wherein the feature data include data relating to a plurality of features classified by a plurality of types; the abuser detection method further comprises calculating, by the at least one server, per-type importances of the plurality of features through the machine learning; and the calculating of the abuser probability comprises calculating the abuser probability for the individual user based on data relating to features of a desired number of types selected based on the per-type importances among the feature data accumulated with respect to the individual user.
Refer to at least [0047], [0052], [0056], and [0104]-[0105] of Foster with respect to characteristics which are weighted in analyzing a risk score for users. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

The abuser detection method of claim 1, wherein the determining comprises determining whether each user of the plurality of users is an abuser of other users on the online messaging service based on a calculated abuser probability corresponding to each user exceeding the desired abuser threshold.
Refer to at least [0060] and [0083] of Foster with respect to scoring suspect users, including comparison against a threshold.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 10, Gruhl-Foster discloses: The abuser detection method of claim 1, wherein the feature data includes an operation pattern of a bot used by an abuser.
Refer to at least [0050], [0063], and [0208] of Foster with respect to bot detection. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 11, it is rejected for substantially the same reasons as claim 1, as it is drawn to a CRM storing instructions for executing the method (further see at least [0043] of Gruhl with respect to a CRM).

Regarding independent claim 12, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 13-17, they are substantially similar to claims 2-6 above, and are therefore likewise rejected.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl-Foster as applied to claims 1-7 and 10-17 above, and further in view of Official Notice.

Regarding claim 8, Gruhl-Foster does not disclose: further comprising: arranging, by the at least one server, and providing information associated with the users determined to be abusers in order of the calculated abuser probability closest to the desired abuser threshold, to examine the users determined to be abusers. However, the examiner hereby takes official notice that it was known in the art before the filing date of Applicant’s invention to implement GUI displays for malware detection and remediation systems with ordered display of anomalies / events / objects ranked according to e.g., their risk scores. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Gruhl-Foster to include “further comprising: arranging and providing, using the at least one processor, information associated with each of the users determined to be abusers in order of the calculated abuser probability closest to the desired abuser probability threshold; and examining, using the at least one processor, the users determined to be abusers” for the purpose of improving analyst workflow (i.e., easily identifying threats).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432